252 F.2d 299
CITY OF WEST PALM BEACH and Joe Blank et al., Appellants,v.Warren H. COLLIE et al., Appellees.
No. 16819.
United States Court of Appeals Fifth Circuit.
Feb. 28, 1958.

Appeals from the United States District Court for the Southern District of Florida; Emett C. Choate, Judge.
Robert Beall, Washington, D.C., R. Bruce Jones, Jones, Adams, Paine & Foster, West Palm Beach, Fla., for appellants.
William M. Holland, I. C. Smith, F. Malcolm Cunningham, Holland & Smith, West Palm Beach, Fla., for appellee.
Before RIVES, TUTTLE and CAMERON, Circuit Judges.
PER CURIAM.


1
This appeal from an order granting a permanent injunction forbidding the defendant City of West Palm Beach, its golf commission and individual officials to refuse 'to allow the Plaintiffs and other Negroes similarly situated' to use the city-owned golf course on the same basis and upon the same conditions as white citizens of West Palm Beach, Florida, are permitted to use the same, is in all respects ruled by the prior decisions of this Court in City of St. Petersburg v. Alsup, 5 Cir., 238 F.2d 830, and New Orleans City Park Improvement Association v. Detiege, 5 Cir., 252 F.2d 122, and of the Supreme Court in Holmes v. City of Atlanta, 350 U.S. 879, 76 S.Ct. 141, 100 L.Ed. 776, reversing this Court's decision in 5 Cir., 223 F.2d 93.


2
Those cases having disposed of the several contentions here urged by appellants as grounds of reversal, there is no profit in again beating this thrice-threshed straw.


3
The judgment is affirmed.


4
CAMERON, Circuit Judge.


5
I dissent.